           Case 1:19-mj-07240-UA Document 1 Filed 08/04/19 Page 1 of 6


                                                                   ORIGINAL
Approved : ~
                AR S . BHATIA
              Assistant United States Attorney

Before :      THE HONORABLE ONA T . WANG
              United States Magistrate Jud
              Southern District of New York
                                                           MAG              0
                                      -   -   -   X

 UNITED STATES OF AMERICA                             SEALED COMPLAINT

            - v. -                                    Violation of
                                                      18 u . s.c . §§
 ISSIAGA SYLLA , and                                  1344 and 2
 SALIFOU CONDE ,
                          Defendants .                COUNTY OF OFFENSE :
                                                      NEW YORK
                                                  X


SOUTHERN DISTRICT OF NEW YORK , ss .:

          ZACHARY K. GOODMAN , being duly sworn , deposes and says
that he is a Special Agent with the Federal Bureau of
Investigation and charges as follows :

                                  COUNT ONE
                                 (Bank Fraud)

             1.   From at least in or about 2015 , up to and
including at least in or about 2019 , in the Southern District of
New York and elsewhere , ISSIAGA SYLLA and SALIFOU CONDE , the
defendants , willfully and knowingly , did execute and attempt to
execute a scheme and artifice to defraud a financial
institution , the deposits of which were then insured by the
Federal Deposit Insurance Corporation , and to obtain moneys ,
funds , credits , assets , securities , and other property owned by ,
and under the custody and control of , such financial
institution , by means of false and fraudulent pretenses ,
representations , and promises , to wit , SYLLA and CONDE
fraudulent l y deposited rent assistance checks issued to other
individuals by the New York City Human Resources Administration
 (" HRA" ) into numerous bank accounts they controlled without
being authorized to deposit the checks , and then withdrew funds
from those accounts .

           (Title 18 , United States Code , Sections 1344 and 2 . )


                                          1
       Case 1:19-mj-07240-UA Document 1 Filed 08/04/19 Page 2 of 6



          The bases for my knowledge and for the foregoing
charges are , in part , as follows :

           2.   I am a Special Agent with the Federal Bureau of
Investigation (" FBI " ) and have been with the FBI for
approximately two years . Through my conversations , I have
become familiar with various public assistance programs that are
administered by New York City . Through my training and
experience , I have become familiar with bank fraud and check
fraud schemes involving false identities .

           3.   I have participated in the investigation of this
matter , and I am familiar with the information contained in this
affidavit based on my own personal participation in the
investigation , my review of documents , and conversations that I
have had with other law enforcement officers and other
individuals .   Because this affidavit is being submitted for the
limited purpose of establishing probable cause , it does not
include all the facts that I have learned during the course of
my investigation .   Where the contents of documents , and the
actions and statements of others are reported herein, they are
reported in substance and in part , except where otherwise
indicated.

          4.    Based on my conversations with other law
enforcement officers and my review of publically available
information , I have learned the following :

                a.   The HRA is an agency of the City of New York
responsible for administering certain of the City ' s public
assistance programs. Among other things , HRA provides rental
assistance to individuals and families with social service and
economic needs ; and

                 b.   For individuals who qualify , HRA provides
rental assistance by sending monthly rent supplement checks to
landlords to cover a portion of the cost of documented expenses
such as rent or storage costs (" HRA Supplement Checks " ). HRA
d i sburses monthly rent supplements by issuing checks directly to
landlords via mail . The checks are addressed and made payable to
the landlords.

           5.   Based on my conversations with other law
enforcement officers and my review of bank records, I have
learned that , since at least in or about 2015, a number of HRA
Supplement Checks have not been received by the intended
landlord but have nevertheless been deposited into bank
accounts .
        Case 1:19-mj-07240-UA Document 1 Filed 08/04/19 Page 3 of 6



           6.   Based on my review of bank records , including
surveillance photographs , I have learned that individuals
matching the appearance of ISSIAGA SYLLA and SALIFOU CONDE , the
defendants , based on photographs contained in law enforcement
databases , deposited HRA Supplement Checks addressed to various
payees into bank accounts SYLLA and CONDE controlled , and then
wi thdrew money from t h ose accounts . For example :

                 a.   On or about June 29 , 2018 , an ind i vidual
matching the appea r ance of SYLLA deposited HRA Check No .
44647289 , worth $620 . 00 , into a bank account belonging to an
individual named " Alexander Egber ." The bank account is owned
and ope r ated by a nat i onal bank and accounts at the bank are
i n sured by the Federal Deposit Insurance Corporation (" Bank- 1 " )
The payee on the check was not SYLLA or " Alexander Egber ." The
deposit was made at an Automated Teller Machine (" ATM " ) located
in the Manhattan borough of New York , New. York ;

                 b.   On or about July 2 , 2018 , an individual
match i ng the appearance of SYLLA deposited HRA Check No .
42428192 , worth $607 . 00 , into the "Alexander Egber " account . The
payee on the check was not SYLLA , " Alexander Egber ", or the
payee listed on the check depos i ted on June 29 , 2018 . The
deposit was made at an ATM in Manhattan ;

                c.     On or about July 4 , 2018 , an individual
matching the appearance of SYLLA withdrew $540 . 00 from the
" Alexander Egber " account . The withdrawal was made at an ATM in
the Bronx , New York ;

                d.   On or about July 26 , 2018 , an individual
matching the appearance o f CONDE depos i ted HRA Check No .
42937224 , worth $601 . 50 , into an account belonging to an
individual named " Harouna Derme ." The " Harouna Derme " account is
owned and operated by a national bank and accounts at the bank
are insured by the Federal Deposit Insurance Corporation (" Bank-
2 " ). The payee on the check was not CONDE or "Harouna Derme ."
The deposit was made at a n ATM in Manhatta n;

                e.    On or about July 27 , 2018 , an individual
matching the appea r ance o f CONDE deposited HRA Check No .
44688421 , worth $750 . 00 , into the " Harouna Derme " account . The
payee on the check was not Conde , " Harouna Derme ," or the payee
listed on the check deposited on July 26 , 2018 . The deposit was
made at an ATM in Manhattan ;

               f.   On or about July 29 , 2018 , an individual
matching the appearance of CONDE deposited HRA Check No .
       Case 1:19-mj-07240-UA Document 1 Filed 08/04/19 Page 4 of 6



42930568 , worth $537 . 00 , into the " Harouna Derme " account . The
payee on the check was not Conde , " Harouna Derme ," the payee
listed on the check deposited on July 26 , 2018 , or the payee
listed on the check deposited on July 27 , 2018 ; and

                   g.   On or about July 29 , 2018 , an individual
ma t ching t h e appearance of CONDE withdrew $780 . 00 from the
" Harouna Derme " account .

           7.   Based on my review of bank account records , I
have learned that ISSIAGA SYLLA and SALIFOU CONDE , the
defendants , deposited HRA Supplement Checks in the names of
other payees into the same accounts and withdrew money from the
same accounts . For example :

                 a.    On or about September 28 , 2016 , an
individual matching the appearance of CONDE deposited HRA Check
No . 43726831 , wort h $430 . 00 , into a bank account belonging to an
individual named " Abou Sande ." On or about December 15 , 2016 , an
ind i vidual matching the appearance of SYLLA depos i ted HRA Check
No . 43803044 , worth $912 . 54 , into the same bank account . The
payees on these two checks were not SYLLA , CONDE , or " Abou
Sande ." The deposits were both made at ATMs in Manhattan ; and

                  b.     Between on or about August 1 , 2018 , and
August 21 , 2018 , 17 HRA Supplement Checks worth $10 , 867 . 99 were
deposited into an account belonging to " Simon Sery ." None of the
payees on the checks was SYLLA , CONDE , or " Si mon Sery ." On or
about August 23 , 2018 , an ind i vidual matching the appearance of
SYLLA withdrew $800 . 00 in cash from the account . On or about
August 24 , 2018 , an individual matching the appearance for SYLLA
withdrew $1 , 000 . 00 i n cash from the account . On or about August
28 , 2018 , an individual matching the appearance of CONDE
withdrew $600 . 00 in cash from the account . On or about August
30 , 2018 , an individual matching the appearance of CONDE
wi thdrew $860 . 00 in cash from the account . On or about August
31 , 2018 , an individua l matching the appearance of CONDE
deposited into the account HRA Check No . 20119456 , worth
$663 . 00 , and HRA Check No . 20180380 , worth $601 . 50 . The payee
listed on the check was not SYLLA , CONDE , or " Simon Sery ." The
August 23 and August 24 withdrawals were done at ATMs in the
Bronx , and the August 31 withdrawal was done at an ATM in
Manhattan .

          8.   All of the deposited HRA Supplement Checks
specifically referenced above feature two endorsements on the
back side of the check . Based on my training and experience , and
my conversations with other law enforcement officers , I have
        Case 1:19-mj-07240-UA Document 1 Filed 08/04/19 Page 5 of 6



learned that this so - called " Double Endorsement " is designed to
tell a bank that the checks were first endorsed from the
original payee to the individual associated with the bank
account , and then subsequently endorsed by that person for
deposit into a bank account .

            9.   All of the deposits or withdrawals specifically
identified in this Affidavit were made at ATMs . Based on my
training and experience , I know that individuals engaged in
fraudulent activities are more likely to use ATMs to deposit
checks or make withdrawals t h an to use human tellers . The reason
for this is that the individuals engaged in fraudulent activity
will not be prompted to show identification if they use an ATM ,
wh i ch could happen if they transacted with human tellers .

            10 .   Based on my own observations , my conversations
with other law     enforcement officers , and my review of sign - in
sheet from the     United States Post Office at Church Street in
Manhattan (the     " Church Street Post Office " ) , I have learned the
following :

               a.   When HRA Supplement Checks cannot be
delivered to their intended recipients via mail , they are
returned to Post Office Box 101 at the Church Street Post
Office ;

                b.   ISSIAGA SYLLA and SALIFOU CONDE , the
defendants , work for a courier company that has been hired by
New York City to pick up the undeliverable checks from the
Church Street Post Office and deliver them back to the HRA
office .

               c.    On July 3 , 2019, law enforcement officers
observed CONDE picking up a large quantity of undeliverable HRA
Supplement Checks from the Church Street Post Office in a car ;
and

               d.   On July 31 , 2019 , and August 1 , 2019 , law
enforcement officers observed SYLLA picking up a large quantity
of undeliverable HRA Supplement Checks from the Church Street
Post Office in a car .

           11 . Since in or about 2015 , more than 3 , 000 HRA
Supplement Checks have been deposited in the matter described
above into a set of more than 50 different accounts. Based on my
training and experience , I believe it is unlikely that the many
payees on these checks authorized ISSIAGA SYLLA and SALIFOU
CONDE , the defendants , to deposit those checks and withdraw
             Case 1:19-mj-07240-UA Document 1 Filed 08/04/19 Page 6 of 6
_,



     money based on those deposits . Furthermore , based on my training
     and experience , SYLLA ' s and CONDE ' s use of names and identities
     other than their own suggests that they are trying to conceal
     their fraudulent activity .

                WHEREFORE , deponent respectfully requests that
     warrants be issued for the arrest of ISSIAGA SYLLA and SALIFOU
     CONDE , the defendants , and that they be arrested , and impris oned
     or bailed , as the case may be .



                                         AGENT ZACHARY K. GOODMAN
                                 FEDERAL BUREAU OF INVESTIGATION




     THE

     SOUTHERN DISTRICT OF
